FILED
                           NOT FOR PUBLICATION
                                                                           MAY 23 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANGEL SALAS, an individual,                      No. 14-55748

              Plaintiff - Appellant,             D.C. No. 2:09-cv-07739-GHK-
                                                 AJW
  v.

ANHEUSER-BUSCH SALES OF                          MEMORANDUM*
SOUTH BAY, INC., a business entity,
exact form unknown,

              Defendant,

  and

ANHEUSER-BUSCH, INC., a business
entity, exact form unknown,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                  George H. King, Chief District Judge, Presiding

                        Argued and Submitted May 3, 2016
                              Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: BYBEE and N.R. SMITH, Circuit Judges, and STEIN,** District Judge.

       Angel Salas appeals the district court’s order compelling arbitration of his

claims under California’s Fair Employment and Housing Act (“FEHA”). We have

jurisdiction pursuant to 28 U.S.C. § 1291. We reverse and remand to the district

court for further proceedings.

1.     Salas’s case is not moot. “A case becomes moot only when it is impossible

for a court to grant ‘any effectual relief whatever’ to the prevailing party.” Knox v.

Serv. Emps. Int’l Union, Local 1000, 132 S. Ct. 2277, 2287 (2012) (quoting Erie v.

Pap’s A.M., 529 U.S. 277, 287 (2000)). We can still provide Salas with effectual

relief if he prevails on his claim that the district court erred by compelling

arbitration. Cf. Britton v. Co-op Banking Grp., 916 F.2d 1405, 1410 & n.6 (9th

Cir. 1990) (“[T]he possibility of obtaining meaningful relief on appeal is not

eliminated by the intervening event of the conclusion of the trial court proceedings.

If [the defendant] were to prevail in his claim to a right to arbitration, the district

court judgment would be vacated and the parties could proceed to arbitration.”).

       Anheuser-Busch argues that Salas’s case is moot because he entered into a

stipulation and other informal agreements whereby he agreed to certain procedural



       **
             The Honorable Sidney H. Stein, District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.

                                            2
aspects of arbitration. In making this argument, Anheuser-Busch appears to

assume that Salas’s only objection to arbitrating his case was the lack of certain

procedures and that these subsequent agreements cured whatever objections Salas

had. However, Salas objected to arbitration not because of the lack of certain

procedures, but because he desired to litigate his claims instead. Accordingly,

Salas did not moot his claim by subsequently agreeing to certain arbitration

procedures.1

2.    The district court erred by compelling arbitration because the Collective

Bargaining Agreement (“CBA”) between Anheuser-Busch and Salas’s union,

Teamsters Local Union No. 896 (“Union”), does not “clearly and unmistakably”

require Salas to arbitrate his statutory discrimination claims under FEHA. See 14

Penn Plaza LLC v. Pyett, 556 U.S. 247, 273 (2009); Wright v. Universal Mar.

Serv. Corp., 525 U.S. 70, 79–80 (1998). The CBA does not “explicit[ly]

incorporat[e]” Salas’s FEHA claims. See Wright, 525 U.S. at 80. Under the CBA,

the mandatory grievance procedure described in Section 32 is only applicable to



      1
        We do not address whether Salas waived his objection to the district court’s
order compelling arbitration by failing to object to the confirmation of the
arbitrator’s award in district court. Anheuser-Busch has not raised this argument
on appeal. Instead, Anheuser-Busch only argues that Salas waived any objection
to the arbitrator’s award itself by failing to object to such award before the district
court, a point that Salas does not dispute.

                                           3
FEHA claims when compliance with the CBA conflicts with Anheuser-Busch’s

obligations under . . . FEHA. Further, the CBA provides for arbitration only

between the Union and Anheuser-Busch. It does not address an individual

employee’s right to bring a FEHA claim against Anheuser-Busch.2

      REVERSED and REMANDED.




      2
          Salas’s motions for judicial notice are denied as moot.

                                            4